DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al (US 2013/0322490) in view of Iida et al (US 2021/0239567) and Miller (US 2019/0277669).
1). With regard to claim 1, Bell et al discloses a distributed fiber optic sensing (DFOS) system (Figure 1) exhibiting distance-route resource sharing (one interrogator or light reception unit 12), said system comprising 
N individual fiber optic sensing cables (16), each one defining an individual fiber optic sensing route (16a to 16N); 
a 1xN optical switch (14), the optical switch having 1 input port (connected to light reception unit 12) and N output ports (to the N fibers), each individual one of the N output ports in optical communication with a respective one of the N individual fiber optic sensing cables (Figure 1), 
a single channel, DFOS optical interrogator (12) in optical communication with the input port of the optical switch (Figure 1), the optical interrogator configured to generate interrogator optical pulses ([0017] and [0019] etc., “sending a light pulse from interrogator 12 through optical switch 14 into sensing element 16a”), introduce them into the input port of the optical switch ([0010] - [0019] etc., and Figure 1), and receive backscattered signals (scattered by the FBG etc.) from the optical switch, and 
a synchronous control circuit for controlling the timing of pulse generation and timing of optical switching such that they are synchronized (Figure 2, [0012], [0013] and [0015]-[0016], “data processor 22 controls optical switch 14 to scan sensing elements 16a, 16b, . . . , 16N at variable rates”; it is obvious to one skilled in the art that the timing of pulse generation and timing of optical switching must be synchronized so that the pulses can pass through a specific output port of the switch and backscattered to a detector for obtain desired information, otherwise the desired information cannot be obtained); 
wherein the optical switch is configured by the synchronous control circuit to receive the interrogator optical pulses (from light source 18) and direct them to an appropriate one of the N individual fiber optic sensing cables (16a – 16N), and receive backscattered signals from that individual one of the N fiber optic sensing cables and direct them to the interrogator for analysis (spectrometer/data processor 20/22); 
wherein the optical pulses generated by the single channel DFOS optical interrogator are generated (from light source 18) and transmitted at timing based on a current fiber optic sensing route (determined by the scan controlled by the data processor) and distance of that current fiber optic sensing route ([0014] etc., “Processor 22 may alternatively or additionally differentiate between each zone Z1, Z2, ZM based on time-of-flight from each zone to interrogator 12. Some embodiments of the present invention may sense only one temperature (i.e. only one zone) per sensing element 16a, 16b, . . . , 16N.”, also claim 7).
But, Bell et al does not expressly disclose that the optical switch exhibits an ultra-fast switching time of < 10ns; and in Figure 1, Bell et al does not expressly indicate that the data processor is a synchronous control circuit.
However, Iida et al discloses a similar distributed fiber optic sensing system (Figures 1), in which “a numerical value arithmetic processing unit 23 uses the clock synchronization unit 24 to synchronize with the switching by the optical path control unit 13, to separate the reception signal received by the light reception unit 12 into n parts based on time intervals t1, t2, . . . , and tn.” ([0041] etc.) and “a semiconductor optical switch enabling high-speed switching at an order of nanoseconds is used as the optical path control unit 13, and the switching interval ts is assumed to be 10 ns”. And another prior art, Miller, discloses a same distributed fiber optic sensing system (Figures 1 and 4-9 etc., [0019], [0027] and [0033] etc.), and a synchronous control circuit (e.g., controller 14) for controlling the timing of pulse generation (e.g., Figure 5A, 5B and 6, the transmitter 22a/20a is controlled by controller 14) and timing of optical switching (the switches 72a are controlled by controller 14) such that they are synchronized ([0091], [0104] and [0141] etc.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Iida et al and Miller to the system/method of Bell et al so that a fast scan/interrogating system can be obtained.
2). With regard to claim 2, Bell et al and Iida et al and Miller disclose all of the subject matter as applied to claim 1 above. And the combination of Bell et al and Iida et al and Miller further discloses wherein all N fiber optic sensing routes are measured simultaneously when a combined length of the measured routes is less than a maximum sensing distance of the interrogator operating in a single route configuration (Bell: [0018], “using fasts scans, optical fiber sensing system 10 is able to provide at least a rough determination of temperature across all N sensing elements and M zones on a short timescale”; and Iida: [0042]-[0044], “with the waveform regenerated by the signal processing in Case (ii), the reflection events can all be detected”, and claim 1. When all N fiber optic sensing routes can be measured simultaneously, it is inherent that a combined length of the measured routes is less than a maximum sensing distance of the interrogator operating in a single route configuration).
3). With regard to claim 3, Bell et al and Iida et al and Miller disclose all of the subject matter as applied to claims 1 and 2 above. And the combination of Bell et al and Iida et al and Miller further discloses wherein one or more of the N fiber optic sensing routes include at least a portion another one of the N fiber optic sensing routes (e.g., Bell: the sensing route has Zone 1, Zone 2, … ZM etc. Miller: Figure 4).
4). With regard to claim 4, Bell et al and Iida et al and Miller disclose all of the subject matter as applied to claims 1-3 above. And the combination of Bell et al and Iida et al and Miller further discloses wherein the one or more of the N fiber optic sensing routes that include at least a portion of another one of the N fiber optic sensing routes are reconfigured by the synchronous controller during a failure or other predetermined network event (Miller: Figures 1 and 4-9 etc., [0019], [0027] and [0033] etc., and “first interrogator 16a functions as the primary, or master, interrogator with second interrogator 16b functioning as the secondary, or slave, interrogator. For example, second interrogator 16b will typically occupy a ready state, but will not actively interrogate optical fiber 18a1 unless required to do so for system testing or in the event one of the FBGs breaks and the entire length of optical fiber 18a1 can no longer be interrogated from one end. In a breakage event (e.g., formation of break 62a), second interrogator 16b is activated to inspect broken optical fiber 18a1 from the opposite side of break 62a as from first interrogator 16a”; the 16a and 16b interrogate same fiber, but in opposite direction. Iida: the system can be used to directly detect a failure or other predetermined network event, [0001] and [0002]. Therefore, the same interrogator as disclosed by the combination of Bell et al and Iida et al and Miller can be used as a “sensing” unit and a failure detector).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 105471510
CN 207280478

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        September 10, 2022